[Cite as State v. Lane, 2016-Ohio-5770.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                       C.A. No.       15CA0089-M

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
NICHOLAS LANE                                       COURT OF COMMON PLEAS
                                                    COUNTY OF MEDINA, OHIO
        Appellant                                   CASE No.   14-CR-0433

                                 DECISION AND JOURNAL ENTRY

Dated: September 12, 2016



        SCHAFER, Judge.

        {¶1}     Defendant-Appellant, Nicholas Lane, appeals the judgment of the Medina County

Court of Common Pleas denying his motion to suppress. We affirm.

                                               I.

        {¶2}     The Medina County Grand Jury returned an initial indictment against Lane

charging him with one count of rape in violation of R.C. 2907.02(A)(1)(c), one count of sexual

battery in violation of R.C. 2907.03(A)(5), and one count of gross sexual imposition in violation

of R.C. 2907.05(A)(5). Lane pleaded not guilty to all three charges. Subsequently, the Grand

Jury returned a supplemental indictment charging Lane with twenty-four additional counts,

including four counts of rape in violation R.C. 2907.02(A)(2), four counts of sexual battery in

violation of R.C. 2907.03(A)(5), thirteen counts of rape in violation of R.C. 2907.02(A)(1)(c),

and three counts of gross sexual imposition in violation of R.C. 2907.05(A)(5).           At his
                                                2


arraignment on the supplemental charges, Lane pleaded not guilty to all of the additional charges

and the matter continued through the pretrial process.

       {¶3}    Lane filed a motion to suppress, arguing that his Fifth Amendment rights were

violated because he was subjected to a custodial interrogation without receiving Miranda

warnings. The trial court denied Lane’s motion following a hearing. Subsequently, Lane

appeared in court for a change of plea hearing. Following a colloquy with the trial court, Lane

withdrew his not guilty pleas and pleaded guilty to all twenty-seven counts in the indictment in

exchange for an agreed upon sentence recommendation of twelve years in prison. The trial court

accepted the plea and imposed the recommended sentence.

       {¶4}    Lane filed an appeal, which this Court dismissed as untimely. See State v. Lane,

9th Dist. Medina No. 15CA0077-M (Oct. 21, 2015). Lane then moved this Court for leave to file

a delayed appeal and this Court granted that motion. Appellant filed this timely appeal, raising

one assignment of error for our review.

                                                II.

                                      Assignment of Error

       Because Lane was subject to custodial questioning without any Miranda
       warnings, the trial court erred in denying his motion to suppress.

       {¶5}    In his sole assignment of error, Lane contends that the trial court erred in denying

his motion to suppress because officers subjected him to a custodial interrogation without

informing him of his Miranda warnings. We do not reach the merits of this assignment of error,

however, because Lane’s guilty plea operated as a waiver of his right to appeal the denial of his

motion to suppress.     See State v. Ketterer, 111 Ohio St.3d 70, 2006-Ohio-5283, ¶ 105

(“[Defendant’s] guilty plea waived any complaint as to claims of constitutional violations not

related to the entry of the guilty plea.”); citing State v. Fitzpatrick, 102 Ohio St.3d 321, 2004-
                                                  3


Ohio-3167, ¶ 78 (A defendant who voluntarily, knowingly, and intelligently enters a guilty plea

with the assistance of counsel may not raise a claim relating to the deprivation of constitutional

rights which occurred prior to the entry of the plea of guilty).

       {¶6}    In his reply brief, Lane argues that he was never advised he was waiving his right

to appeal by entering a plea of guilty and, therefore, could not have knowingly, intelligently, and

voluntarily waived his right to appeal the Court’s ruling on his suppression motion. However,

pursuant to Loc.R. 7(D), a reply brief is restricted to matters in rebuttal of the State’s merit brief

and Lane may not raise new issues for consideration. This Court, therefore, declines to address

this issue. See State v. Burgin, 9th Dist. Lorain No. 12CA010277, 2013-Ohio-4261, ¶ 18.

       {¶7}    Accordingly, Appellant’s assignment of error is overruled.

                                                 III.

       {¶8}    Having overruled Appellant’s sole assignment of error, the judgment of the

Medina County Court of Common Pleas is affirmed.

                                                                                 Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                4


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JULIE A. SCHAFER
                                                    FOR THE COURT



CARR, P. J.
MOORE, J.
CONCUR.


APPEARANCES:

WILLIAM T. WHITAKER, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.